Exhibit 10.8
(ISDA LOGO) [c26685c2668501.gif]
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of May 9, 2008
between
HSBC Bank USA, N.A. (“Party A”)
and
Volkswagen Auto Loan Enhanced Trust 2008-1 (“Party B”)
This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.
Accordingly, the parties agree as follows:
Paragraphs 1 — 12. Incorporation
Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes no additional obligations of Secured Party and, for purposes
of the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.   (b)   Credit Support Obligations.

(i) Delivery Amount, Return Amount and Credit Support Amount.
(A) “Delivery Amount” will apply except that the words “upon a demand made by
the Secured Party on or promptly following a Valuation Date” shall be deleted
and replaced by the words “on each Valuation Date” and the sentence beginning
“Unless otherwise specified in Paragraph 13” shall be deleted in its entirety
and replaced with the following:

 



--------------------------------------------------------------------------------



 



    “The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of:

  (1)   the amount by which the Moody’s Credit Support Amount exceeds the Value
(determined using the applicable Moody’s Valuation Percentages) as of that
Valuation Date of the Posted Credit Support held by the Secured Party; and    
(2)   the amount by which the S&P Credit Support Amount exceeds the S&P Value as
of that Valuation Date of the Posted Credit Support held by the Secured Party;
and         if, on any Valuation Date, the Delivery Amount equals or exceeds the
Pledgor’s Minimum Transfer Amount, the Pledgor will transfer to the Secured
Party sufficient Eligible Credit Support to ensure that, immediately following
such transfer, the Delivery Amount shall be zero.

(B) Paragraph 3(b) (Return Amount) shall apply, except that the sentence
beginning “Unless otherwise specified in Paragraph 13” shall be deleted in its
entirety and replaced by the following:

      “The “Return Amount” applicable to the Secured Party for any Valuation
Date will equal the least of:     (1)   the amount by which the Value
(determined using the Moody’s Valuation Percentages) as of that Valuation Date
of the Posted Credit Support held by the Secured Party exceeds the Moody’s
Credit Support Amount for such Valuation Date; and     (2)   the amount by which
(a) the S&P Value as of that Valuation Date of the Posted Credit Support held by
the Secured Party exceeds the S&P Credit Support Amount for such Valuation Date.
        In no event shall the Secured Party be required to transfer any Posted
Credit Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.

(C) “Credit Support Amount” (x) means the S&P Credit Support Amount or the
Moody’s Credit Support Amount, as applicable, in each case as calculated on a
daily basis by the Valuation Agent.

2



--------------------------------------------------------------------------------



 



  (ii)   Eligible Collateral. The following items will qualify as “Eligible
Collateral”:

                                              Valuation Percentage:*            
            S&P   S&P Required         Moody’s First   Moody’s Second   Approved
Ratings   Ratings         Trigger Event   Trigger Event   Downgrade   Downgrade
(A)
  Cash: US Dollars in depository account form.     100 %     100 %     100 %    
80 %
 
                                   
(B)
  U.S. Treasury Securities: negotiable debt obligations issued by the U.S.
Treasury Department (“Treasuries”) having a remaining maturity of up to and not
more than 1 year.     100 %     100 %     98.9 %     79.1 %
 
                                   
(C)
  Treasuries having a remaining maturity of greater than 1 year but not more
than 10 years.     100 %   99% (1-2yr)
98% (2-3yr)
97%(3-5yr)
96% (5-7yr)
94% (7-10yr)   98.04% (1-5yr)
92.59% (5-10yr)   78.43% (1-5yr)
74.07% (5-10yr)
 
                                   
(D)
  Treasuries having a remaining maturity of greater than 10 years     100 %  
90% (10-20yr)
88% (>20yr)   86.9%(10-20yr)
84.6%(>20yr)   69.52% (10-20yr)
64.00%(>20yr)
 
                                   
(E)
  Agency Securities: negotiable debt obligations of the Federal National
Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC),
Federal Home Loan Banks (FHLB), Federal Farm Credit Banks (FFCB), Student Loan
Marketing Association (SLMA), Tennessee Valley Authority (TVA) (collectively,
“Agency Securities”) having a remaining maturity of not more than 1 year.    
100 %     99 %     98.5 %     78.43 %
 
                                   
(F)
  Agency Securities having a remaining maturity of greater than 1 year but not
more than 5 years.     100 %   98% (1-2yr)
97% (2-3yr)
96% (3-5yr)     98.04 %     78.43 %
 
                                   
(G)
  Agency Securities having a remaining maturity of greater than 5 years but not
more than 10 years.     100 %   94% (5-7yr)
93% (7-10yr)     92.59 %     74.07 %
 
                                   
(H)
  Agency Securities having a remaining maturity of greater than 10 years but not
more than 20 years.     100 %     89 %     81.6 %     65.28 %
 
                                   
(I)
  Agency Securities having a remaining maturity of greater than 20 years but not
more than 30 years.     100 %     87 %     81.6 %     65.28 %

3



--------------------------------------------------------------------------------



 



                                              Valuation Percentage:*            
            S&P   S&P Required         Moody’s First   Moody’s Second   Approved
Ratings   Ratings         Trigger Event   Trigger Event   Downgrade   Downgrade
(J)
  FHLMC Certificates. Mortgage participation certificates issued by FHLMC
evidencing undivided interests or participations in pools of first lien
conventional or FHA/VA residential mortgages or deeds of trust, guaranteed by
FHLMC, and having a remaining maturity of not more than 30 years.     81.9 %    
81.9 %     86.4 %     69.12 %
 
                                   
(K)
  FNMA Certificates. Mortgage-backed pass-through certificates issued by FNMA
evidencing undivided interests in pools of first lien mortgages or deeds of
trust on residential properties, guaranteed by FNMA, having a remaining maturity
of not more than 30 years.     81.9 %     81.9 %     86.4 %     69.12 %
 
                                   
(L)
  GNMA Certificates. Mortgage-backed pass-through certificates issued by private
entities, evidencing undivided interests in pools of first lien mortgages or
deeds of trust on single family residences, guaranteed by the Government
National Mortgage Association (GNMA) with the full faith and credit of the
United States, and having a remaining maturity of not more than 30 years.    
81.9 %     81.9 %     86.4 %     69.12 %
 
                                   
(M)
  Commercial Paper. Commercial Paper with a rating of at least P-1 by Moody’s
and at least A-1+ by S&P and having a remaining maturity of not more than
30 days.     80 %     80 %     99.0 %     79.20 %
 
                                   
(N)
  Other. Other items of Credit Support approved by each applicable rating agency
with such valuation percentages as determined by each applicable rating agency.
  % to be determined   % to be determined      %   to be determined   % to be
determined

 

*   The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.   **   A parenthetical in the form of
(a-b yr) means a security having a remaining maturity greater than or equal to a
years and less than b years.

4



--------------------------------------------------------------------------------



 



Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may with
the consent of Party B (which consent will not be unreasonably withheld), at the
Pledgor’s expense, revise the Valuation Percentages in relation to (B) through
(M) above, subject to the Rating Agency Condition, and, such Valuation
Percentages shall supersede those set forth in the preceding table.
There shall be no “Other Eligible Support” for Party A for purposes of this
Annex.

  (iii)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Not Applicable.    
    “Independent Amount” means with respect to Party B: Not Applicable.     (B)
  “Threshold” means with respect to Party A: Infinity; provided that for (a) so
long as the Moody’s First Rating Trigger Requirements apply and either (i) the
Moody’s First Rating Trigger Requirements have applied since this Annex was
executed or (ii) at least 30 Local Business Days have elapsed since the last
time the Moody’s First Rating Trigger Requirements did not apply, the Threshold
shall be zero; or (b) so long as an S&P Approved Ratings Downgrade has occurred
and has been continuing for at least 10 Local Business Days or since this Credit
Support Annex was executed, the Threshold shall be zero; or (c) so long as an
S&P Required Ratings Downgrade has occurred and has been continuing for at least
10 Local Business Days, the Threshold shall be zero.         “Threshold” means
with respect to Party B: Not Applicable.     (C)   “Minimum Transfer Amount”
means with respect to Party A $50,000.         “Minimum Transfer Amount” means
with respect to Party B $50,000.     (D)   Rounding. The Delivery Amount will be
rounded up and the Return Amount will be rounded down to the nearest integral
multiple of $10,000.00, respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A; provided, however, that if an Event of
Default shall have occurred with respect to which Party A is the Defaulting
Party, Party B shall have the right to designate as Valuation Agent an
independent party, reasonably acceptable to Party A, the cost for which shall be
borne by Party A. All calculations by the Valuation Agent must be made in
accordance with standard market practice, including, in the event of a dispute
as to the Value of any Eligible Credit Support or Posted Credit Support, by
making reference to quotations received by the Valuation Agent from one or more
pricing sources.     (ii)   “Valuation Date” means: each Local Business Day.    
(iii)   “Valuation Time” means the close of business on the Local Business Day
before the Valuation Date or date of calculation; provided that the calculations
of Value and Exposure will be made as of approximately the same time on the same
date.

5



--------------------------------------------------------------------------------



 



  (iv)   “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day.

(d)   Conditions Precedent. No event shall constitute a “Specified Condition”.  
(e)   Substitution.

  (i)   “Substitution Date” means the Local Business Day in New York on which
the Secured Party is able to confirm irrevocable receipt of the Substitute
Credit Support, provided that (x) such receipt is confirmed before 3:00 p.m.
(New York time) on such Local Business Day in New York and (y) the Secured Party
has received, before 1:00 p.m. (New York time) on the immediately preceding
Local Business Day in New York, the notice of substitution described in
Paragraph 4(d)(i).     (ii)   Consent. The Pledgor is not required to obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which a notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Posted Credit Support will be calculated as follows: for
Cash, the U.S. dollar value thereof (except as modified in the definition of
“S&P Value” in Paragraph 13(n) below), and for each item of Eligible Collateral
(except for Cash), an amount in U.S. dollars equal to the sum of (x) the product
of (i) either (A) the bid price for such security quoted on such day by a
principal market-maker for such security selected in good faith by the Secured
Party or (B) the most recent publicly available bid price for such security as
reported by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(ii) hereof with respect to such
security and (y) the accrued interest on such securities (except to the extent
Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included in the
applicable price referred to in the immediately preceding clause (x)) as of such
date.     (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Secured Party will
not be entitled to hold Posted Collateral itself, and instead the Secured Party
will be entitled to hold Posted Collateral through the Indenture Trustee which
Posted Collateral (i) shall not be commingled or used with any other asset held
by the Indenture Trustee but shall be held in a separate trust account for this
purpose only and (ii) shall not be transferred to any other person or entity but
Party A pursuant to the provisions herein except (x) in any case contemplated by
Paragraph 8(a) of this Annex with respect to Party A or (y) as directed by Party
A; provided, however, that if the Indenture Trustee does not have a short-term
debt rating of at least “A-1” by S&P, then, within 60 days, a third party
custodian

6



--------------------------------------------------------------------------------



 



      organized under the laws of the United States maintaining the account with
a domestic office with a short-term debt rating of at least “A-1” by S&P must
hold such Posted Collateral.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will not
apply to Secured Party and without prejudice to Secured Party’s rights under
Paragraph 8 of the Credit Support Annex, Secured Party will not take any action
specified in such Section 6(c).

(h)   Distributions and Interest Amount.

  (i)   The “Interest Rate”, with respect to Eligible Collateral in the form of
Cash, for any day, will be the rate of interest actually received on such Cash.
    (ii)   The “Transfer of Interest Amount” will be made within 3 Local
Business Days after the last Local Business Day of each calendar month in an
amount not to exceed the interest actually received.     (iii)   Alternative
Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)   Additional Representations. None.   (j)   Other Eligible Support and Other
Posted Support. Not Applicable.   (k)   Demands and Notices. All demands,
specifications and notices made by a party to this Annex will be made to the
following:

         
 
  Party A:   As set forth in the Schedule.
 
       
 
  Party B:   As set forth in the Schedule.

(l)   Addresses for Transfers.

         
 
  Party A:   To be provided in written instructions at time of request for
Transfer.
 
       
 
  Party B:   Contact Indenture Trustee in the event Transfers are required.

(m)   Other Provisions.

  (i)   This Credit Support Annex is a Security Agreement under the New York
UCC.     (ii)   Paragraph 1(b) of this Annex is amended by deleting it and
restating it in full as follows: “(b) Secured Party and Pledgor. All references
in this Annex to the “Secured Party” mean Party B, and all references in this
Annex to the “Pledgor” mean Party A; provided, however, that if Other Posted
Support is held by Party B, all references herein to the Secured Party with
respect to that Other Posted Support will be to Party B as the beneficiary
thereof and will not subject that support or Party B as the beneficiary thereof
to provisions of law generally relating to security interests and secured
parties.”     (iii)   Paragraph 2 of this Annex is amended by deleting the first
sentence thereof and restating that sentence in full as follows:

7



--------------------------------------------------------------------------------



 



      “Party A, as the Pledgor, hereby pledges to Party B, as the Secured Party,
as security for the Pledgor’s Obligations, and grants to the Secured Party a
first priority continuing security interest in, lien on and right of Set-off
against all Posted Collateral Transferred to or received by the Secured Party
hereunder.”     (iv)   Only Party A makes the representations contained in
Paragraph 9 of this Annex.     (v)   Paragraph 12 of this Annex is amended by
deleting the definitions of “Pledgor” and “Secured Party” and replacing them
with the following:         “‘Secured Party’ means Party B.
‘Pledgor’ means Party A.”     (vi)   Paragraph 12 is hereby amended by adding,
in alphabetical order, the following:         “Moody’s” means Moody’s Investor
Services, Inc., or any successor to the rating business of such entity.”        
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating business of such entity.”    
(vii)   Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

(n)   S&P Criteria       “S&P Credit Support Amount” means, if the Threshold is
zero for any Valuation Date, (a) if an S&P Approved Ratings Downgrade has
occurred and has continued for 10 Local Business Days or since this Annex was
executed, the Exposure; (b) if an S&P Required Ratings Downgrade has occurred
and has continued for 10 Local Business Days, an amount equal to 125% of the
Exposure or (c) if the Threshold is Infinity, zero.       “S&P Value” means, on
any date and with respect to any Eligible Collateral, the product of (A) the bid
price (or face value with respect to Cash) obtained by the Valuation Agent for
such Eligible Collateral and (B)(i) if the S&P Approved Ratings Downgrade has
occurred and been continuing for at least 10 Local Business Days or since this
Annex was executed, the S&P Approved Ratings Downgrade Valuation Percentage or
(ii) if a S&P Required Ratings Downgrade has occurred and been continuing for at
least 10 Local Business Days, S&P Required Ratings Downgrade Valuation
Percentage, as applicable, for such Eligible Collateral set forth in
Paragraph 13(b)(ii). For purposes here, for Cash: the amount thereof:
multiplied, in the case of the S&P Value, if an S&P Required Ratings Downgrade
has occurred and been continuing for at least 10 Local Business Days, by the S&P
Required Ratings Downgrade Valuation Percentage set forth in paragraph 13(b)(ii)
above.   (o)   Moody’s Ratings Criteria.       “Moody’s First Trigger Event”
means that no Relevant Entity has credit ratings from Moody’s at least equal to
the Moody’s First Trigger Ratings Threshold.

8



--------------------------------------------------------------------------------



 



“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
“Moody’s Second Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s Second Trigger Ratings Threshold.
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
Moody’s Credit Support Amount. With respect to a Moody’s First Trigger Event or
a Moody’s Second Trigger Event relating to an action taken by Moody’s, the
“Credit Support Amount” shall mean with respect to a Pledgor on a Valuation Date
the sum of:

  (i)   With respect to a Moody’s First Trigger Event:         The greater of
(A) $0 and (B)(I) the Secured Party’s Exposure, plus (II) the Notional Amount
times the relevant percentage set out in Table B below.

  (ii)   With respect to a Moody’s Second Trigger Event:         The greater of
(A) $0, (B) the amount owed by Party A on the next Payment Date (as such term is
defined in the Confirmation for each outstanding Transaction under this
Agreement) and (C)(I) the Secured Party’s Exposure plus (II) the Notional Amount
times the relevant percentage set out in Table B below.

TABLE B

                      Moody’s First Trigger   Moody’s Second Trigger Event
Weighted Average Life of Hedge in Years   Event has Occurred   has Occurred
1
    0.15 %     0.50 %
2
    0.30 %     1.00 %
3
    0.40 %     1.50 %
4
    0.60 %     1.90 %
5
    0.70 %     2.40 %
6
    0.80 %     2.80 %
7
    1.00 %     3.20 %
8
    1.10 %     3.60 %
9
    1.20 %     4.00 %
10
    1.30 %     4.40 %

9



--------------------------------------------------------------------------------



 



                      Moody’s First Trigger   Moody’s Second Trigger Event
Weighted Average Life of Hedge in Years   Event has Occurred   has Occurred
11
    1.40 %     4.70 %
12
    1.50 %     5.00 %
13
    1.60 %     5.40 %
14
    1.70 %     5.70 %
15
    1.80 %     6.00 %
16
    1.90 %     6.30 %
17
    2.00 %     6.60 %
18
    2.00 %     6.90 %
19
    2.00 %     7.20 %
20
    2.00 %     7.50 %
21
    2.00 %     7.80 %
22
    2.00 %     8.00 %
23
    2.00 %     8.00 %
24
    2.00 %     8.00 %
25
    2.00 %     8.00 %
26
    2.00 %     8.00 %
27
    2.00 %     8.00 %
28
    2.00 %     8.00 %
29
    2.00 %     8.00 %
30
    2.00 %     8.00 %

[signature page follows]



10



--------------------------------------------------------------------------------



 



Accepted and agreed:

                      HSBC BANK USA, N.A.       VOLKSWAGEN AUTO LOAN ENHANCED
TRUST 2008-1    
 
                    By:   /s/ Pierre N. McDonnaugh       By: DEUTSCHE BANK TRUST
COMPANY DELAWARE,    
 
                        Name: Pierre N. McDonnaugh, JD, LL.M       not in its
individual capacity but solely in its capacity as         Title: Vice President
Date: May 9, 2008       Owner Trustee
   
 
          By:   /s/ Michele HY Voon
 
Name: Michele HY Voon    
 
              Title: Attorney-in-Fact    
 
              Date: May 9, 2008    
 
                   
 
          By:   /s/ Susan Barstock
 
Name: Susan Barstock    
 
              Title: Attorney-in-Fact    
 
              Date: May 9, 2008    

VALET 2008-1
Credit Support Annex

S-1